Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment or Communication on 12/29/2020 with claims 1-20 are pending in the Application.  
 
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-12:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
a plurality of insulating films and a plurality of first films alternately stacked on 
the substrate, at least one of the first films including an electrode layer and a charge 
storage layer provided on a face of the electrode layer via a first insulator and including a 
semiconductor film and a metal film, the face of the electrode layer being parallel to a 
direction of the stacking; and
a semiconductor layer provided on a face of the charge storage layer via a second 
insulator, the face of the charge storage layer being parallel to the direction of the 
stacking,
the device further comprising at least one of:
a first portion including nitrogen and provided at least between the first insulator 
and the charge storage layer,
a second portion including nitrogen and provided at least between the charge 
storage layer and the second insulator, and
a third portion including nitrogen and provided at least between the second 
insulator and the semiconductor layer. “--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 13-20:
 None of the references of record teaches or suggests the claimed METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE having the limitation/steps:
--“forming a hole in the plurality of insulating films and the plurality of second films;
removing a portion of a second film to recess the second film compared to the insulating films as viewed in a direction that is parallel to a direction of the stacking to form a first concave portion, and forming a charge storage layer on a face of the second film in the first concave portion via a first insulator to include a semiconductor film and a metal film, the face of the second film in the first concave portion being parallel to the direction of the stacking;
forming a semiconductor layer on a face of the charge storage layer via a second 
insulator, the face of the charge storage layer being parallel to the direction of the stacking; and
removing another portion of the second film to recess the second film compared to the insulating films as viewed in the direction that is parallel to the direction of the stacking to form a second concave portion, and forming an electrode layer a  face of the charge storage layer in the second concave portion via the first insulator, the face of the charge storage layer in the second concave portion being parallel to the direction of the stacking,
the method further comprising forming at least one of:
a first portion including nitrogen and provided at least between the first insulator and the charge storage layer,
a second portion including nitrogen and provided at least between the charge storage layer and the second insulator, and
a third portion including nitrogen and provided at least between the second insulator and the semiconductor layer.”--.
In combination with all other limitations /steps as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Ino (US 2013/0234130 Discloses a nonvolatile semiconductor device 

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                    /THINH T NGUYEN/                    Primary Examiner, Art Unit 2897